Citation Nr: 0009945	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-05 091 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to service connection for asthma (claimed as a 
breathing disorder).

2.  Entitlement to service connection for an allergic skin 
reaction (claimed as a skin disorder including as due to 
exposure to herbicides).

3.  Entitlement to service connection for a seizure disorder 
due to exposure to herbicides.

4.  Entitlement to service connection for a prostate 
disorder.

5.  Entitlement to service connection for a kidney disorder.

6.  Entitlement to service connection for sore glands.

7.  Entitlement to service connection for an uvulectomy 
(claimed as a throat operation).

8.  Entitlement to service connection for obesity.

9.  Entitlement to service connection for a stomach disorder.

10.  Entitlement to service connection for a low back 
disorder.

11.  Entitlement to service connection for a cervical spine 
disorder.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from May 1967 to January 1969.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from July 1997 rating decision of the New York, New 
York Department of Veterans Affairs (VA) Regional Office 
(RO).  The veteran appeared at a hearing before a Member of 
the Board at the RO in January 2000.


FINDINGS OF FACT

1.  Asthma is attributable to service.

2.  Competent evidence showing a nexus between the veteran's 
allergic skin reaction and his active service, to include 
exposure to herbicides including Agent Orange, is not of 
record.

3.  Competent evidence of a current diagnosis of a seizure 
disorder is not of record.

4.  Competent evidence showing a nexus between the veteran's 
prostate disorder and his active service is not of record.

5.  Competent evidence showing a current diagnosis of a 
kidney disorder is not of record.

6.  Competent evidence of a current diagnosis of a chronic 
disability manifested by sore glands is not of record.

7.  Competent evidence showing a nexus between the veteran's 
uvulectomy and his active service is not of record.

8.  Obesity is not a disability or disease for which service 
connection is available and there is no medical evidence that 
the veteran currently has an underlying disability related to 
active service which accounts for obesity.

9.  Competent evidence showing a current diagnosis of a 
stomach disorder is not of record.

10.  Competent medical evidence showing a nexus between the 
veteran's low back disability and active service is not of 
record.

11.  Competent evidence showing a nexus between the veteran's 
cervical spine disorder and his active service is not of 
record.



CONCLUSIONS OF LAW

1.  Asthma was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. § 3.303 (1999).

2.  The veteran's claim for service connection for allergic 
skin reaction as a result of service, to include exposure to 
herbicides, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The veteran's claim for service connection for seizure 
disorder as a result of service, to include exposure to 
herbicides, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

4.  The veteran's claim of entitlement to service connection 
for a prostate disorder is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

5.  The veteran's claim of entitlement to service connection 
for a kidney disorder is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

6.  The veteran's claim of entitlement to service connection 
for sore glands is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

7.  The veteran's claim of entitlement to service connection 
for an uvulectomy is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

8.  The claim of entitlement to service connection for 
obesity is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

9.  The veteran's claim of entitlement to service connection 
for a stomach disorder is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

10.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1153 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (1999).

11. The veteran's claim of entitlement to service connection 
for a lumbar spine disorder is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).

12.  The veteran's claim of entitlement to service connection 
for a cervical spine disorder is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Active duty service

"[U]nless a claimant first carries the initial burden of 
establishing status as a veteran or veteran status for the 
person upon whose military service the desired benefits are 
predicated, the laws administered by the Secretary [of 
Veterans' Affairs] and the resources of the VA are not 
applicable or available."  Lauren v. West, 11 Vet. App. 80, 
85 (1998).  As to establishing the status of a veteran, the 
claimant must establish such by a preponderance of the 
evidence.  Id. at 84 (citing Aguilar v. Derwinski, 2 Vet. 
App. 21, 23 (1991)).

The term "active military, naval, or air service" includes 
"active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. 
§ 101(24) (West 1991) (emphasis added).

The veteran has contended that he had several periods of 
active duty with the Army Reserves.  In a September 1997 
statement, the National Personal Records Center stated that 
the veteran's service subsequent to January 1969 was in the 
U. S. Army Reserves.

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding that the 
claimant is a veteran for any other period than May 1967 to 
January 1969.

II.  Service connection

The veteran is seeking service connection for a skin 
disorder, a seizure disorder, a prostate disorder, asthma, a 
kidney disorder, sore glands, a throat operation, obesity, a 
stomach disorder, a back disorder, and a cervical spine 
disorder on the basis that these disorders are related to 
service, it is necessary to determine if he has submitted a 
well grounded claim with respect to each issue.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in service 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997). Competent evidence of a current 
disability; proof as to incurrence or aggravation of a 
disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates is required to 
provide a nexus between the inservice injury or disease and 
the current disability.  Cohen v. Brown, 10 Vet. App. 128, 
137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); see also 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1999); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).   Alternatively, the nexus between service and 
the current disability can be satisfied by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 
10 Vet. App. 488, 495 (1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
38 U.S.C.A. § 1110 (West 1991), or for disability that is 
proximately due to or the result of service connected 
disability, 38 C.F.R. § 3.310(a).  Alternatively, a claimant 
may establish a claim for service connection under the 
chronicity provision of 38 C.F.R. § 3.303(b), which is 
applicable where evidence, regardless of its date, shows that 
the veteran had a chronic condition in service or during an 
applicable presumption period, and that that same condition 
currently exists.  Such evidence must be medical unless the 
condition at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, 
service connection may be granted pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage, 10 Vet. App. at 
495-98.

With respect to Agent Orange, the Board notes that a veteran 
who, during active service, served in the Republic of Vietnam 
during the Vietnam era, and has a disease listed at 38 C.F.R. 
§ 3.309(e) (1999), shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that he was not exposed to 
any such agent during service.  Diseases that have been 
positively associated with Agent Orange exposure are 
chloracne or other acneform diseases consistent with 
chloracne, porphyria cutanea tarda, Hodgkin's disease, non-
Hodgkin's lymphoma, respiratory cancers, multiple myeloma, 
and soft-tissue sarcomas.  38 C.F.R. §§ 3.307(a)(6), 
3.309(e)(1999).  No condition other than one listed in 38 
C.F.R. § 3.309(a) will be considered chronic.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116 (West 1991); 38 C.F.R. 
§ 3.307(a) (1999).

A.  Asthma  

The veteran maintained that he was experienced asthma during 
service.

At his January 1967 pre-induction examination, there were no 
reports of asthma, and a respiratory evaluation was normal.  
The veteran reported experiencing shortness of breath on 
running.  Service medical records show that the veteran was 
seen on in January 1968 complaining of coughing, runny nose, 
burning eyes, and a sore throat.  Diagnoses included viral 
syndrome and possible allergy.  At his January 1969 
separation examination, the veteran reported experiencing 
shortness of breath and hay fever.  An evaluation of the 
respiratory system was normal.

Examinations and medical history reports from the Army 
Reserves from April 1974 to August 1990 show that the 
veteran, in June 1982 and subsequently thereafter, indicated 
that he had a history of asthma and that his last attack was 
6 months previously.  In the June 1982 examination, the 
examiner noted that the veteran had hay fever and asthma as a 
child and again at age 25.

VA medical records in April 1993 and October 1996 show that 
the veteran reported a history of asthma since 1969.

A private medical summary of medical diagnoses from 1988 to 
1992 notes history of asthma on medication long term.  
Private medical records from August 1994 to March 1996 show 
that the veteran reported history of asthma with medication.  
A January 1996 private medical record noted that the veteran 
had a long history of asthma with recent wheezes and 
shortness of breath and was taking medication.  X-rays of the 
chest revealed basal markings.  The diagnoses included 
improving asthma. 

At an October 1996 VA examination, the examiner noted that 
the veteran was known to have asthma since his return from 
Vietnam, when began wheezing and had shortness of breath.  
The veteran reported that he had an asthma attack shortly 
after returning from Vietnam and required hospitalization.  
He further reported that he had not been hospitalized for 
asthma since that time and that his asthma was well 
controlled with medication.  On evaluation, there was no 
wheezing and breath sounds were equal.  Pulmonary function 
test showed small airway obstruction.  The diagnoses included 
asthma.

In his statements and testimony, the veteran contends that he 
had several episodes of asthma during service, in Vietnam, 
due to the dust and that as a medic, he treated himself.

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111 
(West 1991); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The presumption of sound condition provides:

[E]very veteran shall be taken to have 
been in sound condition when examined, 
accepted, and enrolled for service, 
except as to defects, infirmities, or 
disorders noted at the time of 
examination, acceptance, and enrollment, 
or where clear and unmistakable evidence 
demonstrates that the injury or disease 
existed before acceptance and enrollment 
and was not aggravated by such service.

38 U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b) (1999).

This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.  
The regulation provides expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports,"  38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions," Id. at (b)(1).

As previously noted, the veteran's January 1967 pre-induction 
examination contains no complaints or treatment of asthma and 
the evaluation of the respiratory system was normal.  
Therefore, as there was no indication of any defects when he 
entered active duty, the veteran is entitled to a presumption 
of soundness.

The Board must next determine whether, under 38 U.S.C. § 1111 
and 38 C.F.R. § 304(b), the presumption of soundness is 
rebutted by clear and unmistakable evidence that a disease or 
injury existed prior to service.  The burden of proof is on 
VA to rebut the presumption by producing clear and 
unmistakable evidence that asthma existed prior to service.  
See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The 
determination of whether there is clear and unmistakable 
evidence that asthma existed prior to service should be based 
on "thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  
38 C.F.R. § 3.304(b)(1).  The Board notes that the service 
medical records indicate that the veteran was seen for 
treatment of allergy symptoms to include nasal congestion and 
coughing.  The records contain no report of a childhood 
history of asthma.  However, during an Army Reserve medical 
evaluation in June 1982, a childhood history of asthma was 
noted.  The Court has clearly established that the veteran's 
own admissions of a preservice history will constitute clear 
and unmistakable evidence of a preserve defect, infirmity or 
disorder.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).  
However, here, while a physician indicated that the veteran 
had history of asthma during childhood, there is no statement 
from the veteran that he had asthma during childhood and 
there is no medical evidence of record showing a diagnosis of 
asthma during childhood.  The physician's statement does not 
constitute clear and unmistakable evidence.  Miller v. West, 
11 Vet. App. 345 (1998).  Thus, the Board finds that the 
presumption of soundness has not been rebutted. 

Upon review of the record, the Board finds that the nexus 
between service and the current disability is satisfied by 
the evidence.  The veteran has continually reported to VA and 
private physicians his history of asthma.  Moreover, in a 
June 1992 Army Reserve examination, it was noted that the 
veteran's began experiencing asthma again at age 25.  The 
Board notes that the veteran was born in 1942, and would have 
been 25 in 1967, the year he entered active duty.  Moreover, 
the evidence of record shows that veteran has continually 
indicated problems with shortness of breath and that private 
physicians have reported a "long" history of asthma.  
Moreover, the Board finds the veteran's statements and 
testimony that he treated himself during service credible.  
Thus, the facts tend to establish that although the records 
do not contain a clear diagnosis of asthma until after 
service, asthma was present during service. Based on the 
evidence of record and resolving doubt in the veteran's 
favor, the Board finds that the preponderance of evidence 
supports a grant of service connection for asthma.  Thus, the 
Board concludes that asthma originated during service.

B.  Allergic skin reaction

The veteran has contended that he has developed a skin 
disorder as a result of his active service including exposure 
to Agent Orange and is entitled to service connection.

Service medical records show no complaints or diagnoses of a 
skin rash.  At the time of the veteran's January 1969 
separation examination, an evaluation of the skin was normal.  
Subsequent to service discharge, the record contains no 
findings or treatment of any skin rash disorder as a result 
of exposure to Agent Orange.  At his January 2000 hearing, 
the veteran testified that he was exposed to Agent Orange in 
Vietnam and now has a skin disorder as a result of such.

At an October 1996 VA examination, the veteran reported that 
he developed a skin rash during service and that he treated 
it himself.  He complained of skin rash with hives that was 
relieved with cortisone cream.  On evaluation, there were 
occasional pustules on the arms associated with the hair 
follicles, skin tags in both axillae, and dermatofibroma of 
the left lower extremity.  Diagnostic tests revealed mild 
chronic folliculitis, dermatofibroma of the left lower 
extremity, and acrochordons on axillae.  The diagnosis 
included allergic type skin rash and no dermatologic 
manifestations of exposure to herbicides.  

The United States Court of Appeals for Veterans Claims 
(Court) determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039 (Fed.Cir. 1994).  Although the veteran has stated 
that he has a skin rash disorder as a result of his exposure 
to herbicides including Agent Orange, his statements cannot 
serve to well ground the claim because he is not competent to 
make such an allegation, as this requires competent medical 
evidence which indicates that the claim is plausible or 
possible.  See Caluza, 7 Vet. App. at 507.

As the veteran served with the Army in the Republic of 
Vietnam, the Board acknowledges his possible exposure to 
herbicides.  However, there is no competent evidence of 
record of a diagnosis of any skin rash disorder as a residual 
of exposure to herbicides, including Agent Orange.  
Therefore, the Board concludes that the veteran's claim for 
service connection for a skin rash disorder as a residual of 
exposure to herbicides, to include Agent Orange, is not well 
grounded.

Allergic skin rash has been diagnosed.  However, there is no 
competent evidence linking the current allergic skin rash 
disorder to service.  The veteran's attempts to link the post 
service findings to service, including testimony, are not 
competent and do not establish a well grounded claim.  As 
there is no competent medical evidence showing a nexus of the 
veteran's allergic skin rash disorder to his service, the 
veteran's claim for service connection for allergic skin rash 
disorder is not well grounded.  Accordingly, the claim is 
denied.

  C.  Seizure disorder

The veteran has contended that he has developed a seizure 
disorder as a result of his active service including exposure 
to Agent Orange and is entitled to service connection.

Service medical records show no complaints or diagnoses of a 
seizure disorder.  At the time of the veteran's January 1969 
separation examination, a neurological evaluation was normal.  
Subsequent to service discharge, the record contains no 
findings or treatment of any seizure disorder as a result of 
exposure to Agent Orange.

In a June 1986 report of medical history for the Army 
Reserves, the veteran reported that he had been treated for 
seizures at a private hospital in January 1986.  A 
neurological evaluation was normal.  The examiner noted that 
the veteran had an episode of seizure in January 1986  and 
was on Dilantin.  The diagnoses included convulsive disorder, 
controlled, not considered disabling.

At an October 1996 VA examination, the veteran reported that 
he experienced seizures shortly after active service and was 
treated with Dilantin.  During an examination of the trachea 
and bronchi, the veteran stated that he no longer needed 
Dilantin.  On neurological evaluation, he was alert and 
oriented.  The diagnoses included seizure disorder, in 
remission. 

At his January 2000 hearing, the veteran testified that he 
had a seizure in 1969 shortly after returning home from 
Vietnam.  He stated that he was treated at Jacobi Hospital in 
Bronx, New York.  He reported that he continued to experience 
seizures and was treated at Paine Whitney Hospital in New 
York in 1985 for a seizure disorder.  The veteran testified 
that he submitted records from Jacobi Hospital and Paine 
Whitney Hospital to the VA, but that the RO has no record of 
these.  The Board notes that the veteran provided medical 
releases for the VA to obtain certain private medical records 
in October 1996; however, medical releases for Jacobi 
Hospital and Paine Whitney Hospital were not provided. 

Service connection may be granted for other organic diseases 
of the nervous system if it is manifest to a compensable 
degree within 1 year of separation from service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1999).

Upon review, the Board first finds that the medical evidence 
does not support a conclusion that the veteran's seizure 
disorder is attributable to service.  There are no medical 
findings or diagnosis suggesting that a seizure disorder 
existed in service.  While the veteran reported that he was 
treated for seizure disorder shortly after his return from 
Vietnam and his discharge from active service, the evidence 
of record does not support his statement.  The first report 
of a seizure disorder is in a June 1986 Army Reserve 
examination and medical history report, which revealed that 
the veteran was treated for a convulsive disorder in January 
1986.  Previous Army Reserve examination and medical history 
reports of record, including an April 1974 enlistment 
examination, contain no reports or findings of a seizure 
disorder.

The veteran's claim for service connection for a seizure 
disorder is not well grounded.  See Caluza.  Service 
connection is warranted for a "[d]isability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty . . . ."  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Although the veteran stated that 
he experienced a seizure within a year after service, the 
current diagnosis is seizure disorder in remission.  
Moreover, the veteran reported that he no longer takes 
Dilantin.  Accordingly, the Board finds that there is no 
current diagnosis of a seizure disorder and there are no 
records of a diagnosis of seizure disorder within one year of 
service.  In the absence of proof of a current disability 
which is related to service, there can be no valid claim.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Accordingly, the claim of service connection for a seizure 
disorder as a result of exposure to herbicides is not well 
grounded and the claim is denied.  

D.  Prostate disorder

Service medical records reveal no complaints, findings, or 
diagnoses of a prostate disorder.  At his January 1969 
separation examination, there were no complaints, findings, 
or diagnoses of a prostate disorder and the genitourinary 
evaluation was normal.

A March 1993 private medical record reflects that the veteran 
was complaining of pain and heaviness in both testicles.  On 
evaluation, the prostate was small, smooth and nontender.  
Tender varicose veins on the left scrotum were noted.  The 
diagnosis was varicose veins of the scrotum.  An October 1994 
private hospital discharge summary revealed that the veteran 
was seen with low-grade fever, left flank pain, and vomiting.  
It was noted that he had seen his private physician in August 
1994 for possible epididymitis or prostatitis.  He improved 
with antibiotics.  The diagnoses were urinary infection with 
back pain, dehydration, and possible renal stone.

At an October 1996 VA examination, the veteran's medical 
history included prostate disorder with stone.  Evaluation of 
the genitourinary system revealed normal genitalia.  The 
rectal examination revealed mild prostatic hypertrophy.  The 
diagnoses included benign prostatic hypertrophy.   During the 
October 1996 Agent Orange examination, the examiner found 
that the prostate was enlarged.  During a November 1996 
genitourinary examination, the veteran reported experiencing 
nocturia for the past 2 to 3 years, passing a small urinary 
calculus in 1995, and erectile dysfunction for 2 to 3 years.  
On evaluation, teste and epididymides were normal.  The 
prostate was 1+ benign.  The diagnosis was impotence, 
etiology undetermined.    

At his January 2000 hearing, the veteran testified that he 
was informed that his prostate is enlarged.  He stated that 
this was due to service because he did not experience 
prostate problems prior to service.

The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, his argument that his prostate disorder resulted 
from service cannot serve to well ground the claim because he 
is not competent to make such an allegation, as this requires 
competent medical evidence which indicates that the claim is 
plausible or possible.  Caluza, 7 Vet. App. at 507; see also 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995); Edenfield v. 
Brown, 8 Vet. App. 384 (1995); Grottveit, 5 Vet.App. at 93.  
In the instant case, benign prostatic hypertrophy was 
diagnosed at an October 1996 VA examination.  However, there 
is no competent evidence of a diagnosis of a prostate 
disorder in service and no competent evidence linking the 
current diagnosis of benign prostatic hypertrophy to service.  
The veteran's attempt to link the post service findings to 
service is not competent and do not establish a well grounded 
claim.  Although the veteran has a current diagnosis of 
benign prostatic hypertrophy, there is no competent evidence 
from a medical professional that the current diagnosis is 
related to service.  The Board finds that the veteran has 
failed to submit competent medical evidence of a nexus 
between the current diagnosis and service and thus, the 
veteran's claim for service connection for a prostate 
disorder is not well grounded.  Accordingly, the claim is 
denied.

E.  Kidney disorder

Service medical records reveal no complaints, findings, or 
diagnoses of a kidney disorder.  At his January 1969 
separation examination, there were no complaints, findings, 
or diagnoses of a kidney disorder and the genitourinary 
evaluation was normal.

In physical examinations and reports of medical history for 
the Army Reserves in June 1982, January 1984, June 1986 and 
August 1990, the veteran reported passing kidney stones in 
1980, 1982, and 1987.   Evaluations of the genitourinary 
system were normal.   

An October 1994 private hospital discharge summary revealed 
that the veteran was seen with low-grade fever, left flank 
pain, and vomiting.  He improved with antibiotics.  His 
history included possible renal stone in 1993.  Testing 
showed some possible slight abnormality of the uretero-pelvic 
junction and edema.  It was noted that the veteran had 
possibly passed a renal stone.  The diagnoses were urinary 
infection with back pain, dehydration, and possible renal 
stone.  In an October 1994, the veteran's private physician 
stated that it was possible that he had passed a kidney 
stone.

At an October 1996 VA examination, the veteran's medical 
history included renal stone. Evaluation of the genitourinary 
system revealed normal genitalia.  The rectal examination 
revealed mild prostatic hypertrophy.  The diagnoses included 
history of renal calculi.

At his hearing, the veteran testified that he had his first 
kidney stone in 1978 and has had 5 episodes of kidney stones 
since that time.  

The veteran's claim for service connection for a kidney 
disorder is not well grounded.  See Caluza.  Service 
connection is warranted for a "[d]isability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty . . . ."  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).   Although the veteran testified 
that he has experienced 5 kidney stones since 1978, the 
current diagnosis is history of renal calculi.  The medical 
evidence indicates that the veteran was last treated for a 
possible kidney stone in 1994.  The Board finds that there is 
no current diagnosis of a kidney disorder.  In the absence of 
proof of a current disability which is related to service, 
there can be no valid claim.  See Brammer , 3 Vet. App. at 
225.  Accordingly, the claim of service connection for a 
kidney disorder is not well grounded and the claim is denied.

Even if we accept that renal caliculi is a chronic disease, 
there is no competent evidence of the disorder during service 
or within 1 year of separation from service, and no 
professional has attributed the disorder to service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§ 3.307, 3.309 (1999).

F.  Sore glands 

The veteran contends that he experienced sore glands in his 
throat during service and therefore, sore glands should be 
service connected.

Service medical records show that the veteran complained of a 
sore throat in January 1968.  The diagnoses included viral 
syndrome, possible allergy.  There were no other complaints 
or findings of sore glands during service.  At his January 
1969 separation examination, all findings were normal.  At an 
October 1996 VA examination, the examiner noted that the 
veteran was status post oropharyngeal uvula for sleep apnea 
in August 1996, and that he still had some soreness.  The 
diagnoses was patient with sleep apnea, much improved status 
post uvulopalatoplasty.  There were no findings or diagnosis 
of sore glands.

The veteran's claim for service connection for sore glands is 
not well grounded.  See Caluza.  Sore glands are a symptom as 
opposed to a disease or injury.  Service connection is 
warranted for a "[d]isability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty . . . ."  38 U.S.C.A. § 1110 
(West 1991).  In the instant case, there is no objective 
medical evidence findings relating his complaints of sore 
glands to any disability.

The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses.  Layno, 6 Vet. App. at 470.  However, the Court has 
held that where the issue involves medical causation, 
competent medical evidence which indicates that the claim is 
plausible or possible is required to set forth a well 
grounded claim.  Grottveit, 5 Vet. App. at 93.  In the 
absence of proof of a current disease or injury, there can be 
no valid claim.  Brammer, 3 Vet. App. at 225.  Therefore, the 
Board concludes that the veteran's claim for service 
connection for sore glands is not well grounded.  
Accordingly, the claim for service connection for sore glands 
is denied.  38 U.S.C.A. § 5107 (West 1991).

G.  Throat operation

Service medical records show that the veteran complained of a 
sore throat in January 1968.  The diagnoses included viral 
syndrome, possible allergy.  At his January 1969 separation 
examination, an evaluation of the throat was normal.  

Private medical records from January to March 1996 show that 
the veteran reported loud snoring for the past 2 to 3 years 
and daytime fatigue.  Obstructive sleep apnea of moderate to 
severe degree was diagnosed.

At an October 1996 VA examination, it was noted that the 
veteran had undergone a uvulectomy in August 1996 for sleep 
apnea.  It was noted that the veteran still had some soreness 
and nasopharyngeal regurgitation.  The diagnosis was patient 
with sleep apnea, much improved status post 
uvulopalatoplasty.

The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses.  Layno, 6 Vet. App. at 470.  However, his argument 
that his uvulopalatoplasty, throat operation, for sleep apnea 
was required as a result of service cannot serve to well 
ground the claim because he is not competent to make such an 
allegation, as this requires competent medical evidence which 
indicates that the claim is plausible or possible.  Caluza, 7 
Vet. App. at 507; see also Robinette v. Brown, 8 Vet. App. 
69, 77 (1995); Edenfield v. Brown, 8 Vet. App. 384 (1995); 
Grottveit, 5 Vet. App. at 93.  Here, the evidence reveals 
that sleep apnea was diagnosed in January 1996, and the 
veteran reportedly underwent an uvulopalatoplasty in August 
1996.  However, there is no competent evidence of a diagnosis 
of sleep apnea disorder in service and no competent evidence 
linking the current diagnosis of status post 
uvulopalatoplasty for sleep apnea to service.  The veteran's 
attempt to link the post service findings to service is not 
competent and do not establish a well grounded claim.  
Although the veteran has a current diagnosis of status post 
uvulopalatoplasty, there is no competent evidence from a 
medical professional that the current diagnosis is related to 
service.  The Board finds that the veteran has failed to 
submit competent medical evidence of a nexus between the 
current diagnosis and service and thus, the veteran's claim 
for service connection for a uvulopalatoplasty is not well 
grounded.  Accordingly, the claim is denied.
 
H.  Obesity

A major difficulty in establishing a well grounded claim for 
service connection for obesity is that veteran is essentially 
claiming service connection for a symptom, obesity, rather 
than for an underlying disease or injury which may be causing 
the symptom.  In the absence of evidence of a current 
disability due to disease or injury there is no basis for a 
grant of service connection for obesity in the instant case.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

I.  Stomach disorder

Service medical records reveal no complaints, findings, or 
diagnoses of a stomach disorder.  At his January 1969 
separation examination, there were no complaints, findings, 
or diagnoses of a stomach disorder and the evaluation abdomen 
and viscera was normal.

The veteran's medical records, including examination and 
medical history reports from April 1974 to August 1990 from 
the Army Reserve do not contain any findings or diagnoses of 
a stomach disorder.  

Private medical records contain no complaints, findings, or 
diagnoses of a stomach disorder.  At an October 1996 VA 
examination, the veteran's complained occasional heartburn 
with bloating and gas.  He reported undergoing an upper 
gastrointestinal test in 1982 with a diagnosis of 
diverticulosis.  On evaluation, the abdomen was soft, there 
was no organomegaly and bowel sounds were normal.  There was 
slight epigastric tenderness.  The diagnoses were 
diverticulosis in 1982, pedunculated polyps and internal 
hemorrhoids per colonoscopy.  

The veteran's claim for service connection for a stomach 
disorder is not well grounded.  See Caluza.  Service 
connection is warranted for a "[d]isability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty . . . ."  38 U.S.C.A. § 
1110 (West 1991).  The veteran is competent to report that on 
which he has personal knowledge, that is what comes to him 
through his senses.  Layno, 6 Vet. App. at 470.  However, the 
Court has held that where the issue involves medical 
causation, competent medical evidence which indicates that 
the claim is plausible or possible is required to set forth a 
well grounded claim.  Grottveit, 5 Vet. App. at 93.  In the 
absence of proof of a current disease or injury, there can be 
no valid claim.  Brammer, 3 Vet. App. at 225.  Therefore, the 
Board concludes that the veteran's claim for service 
connection for a stomach disorder is not well grounded.  
Accordingly, the claim for service connection for stomach 
disorder is denied.  38 U.S.C.A. § 5107 (West 1991).

J.  Lumbar spine disorder

The veteran contends that he injured his low back during 
service and that service connection should be granted for his 
current lumbar spine disorder.

The January 1967 pre-induction report of medical history 
reflects that the veteran reported recurrent back pain.  
However, evaluation of the spine was normal on examination.  
Service medical records contain no complaints, findings, or 
diagnoses of a disorder of the back or lumbar spine during 
service.  At his January 1967 separation report of medical 
history, the veteran reported back trouble.  An evaluation of 
the spine was normal.  

As previously noted, veterans are presumed to have entered 
service in sound condition as to their health.  See 38 
U.S.C.A. § 1111 (West 1991); Bagby, 1 Vet. App. at 227. 38 
U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b) (1999).  This 
presumption attaches only where there has been an induction 
examination in which the later complained-of disability was 
not detected.  See Bagby, 1 Vet. App. at 227.  The 
regulation provides expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports,"  38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded 
at the 
time of examination does not constitute a notation of such 
conditions," Id. at (b)(1).

The Court has clearly established that the veteran's own 
admissions of a preservice history will constitute clear and 
unmistakable evidence of a preserve defect, infirmity or 
disorder.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).  
However, here, while the veteran indicated that he had back 
pain prior to service, he did not provide any information 
pertaining to such and there is no medical evidence of record 
showing a diagnosis of back problems prior to service.  
Moreover, on examination, the evaluation of his lumbar spine 
was normal.  The Board notes that there are various types of 
back problems of differing degrees.  As the veteran did not 
explain what type of back problem he had prior to service and 
a back problem was not found on entrance examination, the 
Board finds that the veteran is entitled to the presumption 
of soundness. 

The Board must next determine whether, under 38 U.S.C. § 1111 
and 38 C.F.R. § 3.304(b), the presumption of soundness is 
rebutted by clear and unmistakable evidence that a disease or 
injury existed prior to service.  The burden of proof is on 
VA to rebut the presumption by producing clear and 
unmistakable evidence that back problem existed prior to 
service.  See Kinnaman, 4 Vet. App. 20, 27 (1993).  The 
determination of whether there is clear and unmistakable 
evidence that back disability existed prior to service should 
be based on "thorough analysis of the evidentiary showing 
and careful correlation of all material facts, with due 
regard to accepted medical principles pertaining to the 
history, manifestations, clinical course, and character of 
the particular injury or disease or residuals thereof." 
38 C.F.R. § 3.304(b)(1).  As noted above, there is no medical 
evidence of record showing a diagnosis of any back problem 
prior to service.  Thus, the Board finds that the presumption 
of soundness has not been rebutted. 

The evidence reflects that the veteran served in combat and 
was awarded 2 Purple Hearts and the Silver Star.  The veteran 
has claimed a lumbosacral spine disability as a result of 
combat duty.  Therefore, the potential applicability of 
38 U.S.C.A. § 1154 (West 1991), must be considered.  The 
veteran reported that he injured his low back while serving 
as a combat medic and carrying a wounded soldier from the 
field.  The Board concedes that the veteran may have incurred 
an injury to his back in this manner.  However, although the 
veteran has claimed an inservice injury, he has never 
submitted evidence of a nexus between the post-service 
diagnosis and the inservice injury.  Turpen v. Gober, 10 Vet. 
App. 536 (1997).

A September 1990 private medical record shows that the 
veteran was seen complaining of low back pain with radiation 
down right leg.  An October 1990 CT scan of the lumbar spine 
revealed lumbar spondylosis with minimal spinal stenosis at 
L4-5 and L5-S1 and minimal posterior bulging of disc at 
interspace levels from L2 to S1.  Private medical records 
from 1990 to 1994 show that the veteran complained of low 
back pain and was treated for a back disorder of the lumbar 
spine.  Diagnoses include suspect lumbar disc disease, 
chronic low back pain, lumbar spinal stenosis at L3-4, L5-6, 
herniated nucleus pulposes of L5-S1.  In an October 1991 
letter, the veteran's physician stated that the veteran 
injured his back at work in June 1991.  In a November 1992 
medical note reveals that the veteran reported injuring his 
lumbosacral spine at work in June 1990.  
 
In a March 1994 letter, the veteran's physician stated that 
the veteran underwent a lumbar laminectomy for a herniated 
disc at L4-5 and L5-S1 in February 1994.  

At an October 1996 VA examination, the veteran reported that 
he had a lumbar laminectomy of L5-S1 for a herniated nucleus 
pulposus.  There were no findings reported.  The diagnoses 
included chronic low back pain.

The veteran is competent to report on that which he has 
personal knowledge, that is what comes to him through his 
senses.  Layno, 6 Vet. App. at 470.  However, his statement 
that his current lumbar spine disability is related to 
service cannot serve to well ground the claim because the 
veteran is not competent to make such an allegation, as this 
requires competent medical evidence which indicates that the 
claim is plausible or possible.  Caluza, 7 Vet. App. at 507; 
see also Robinette, 8 Vet. App. at 77; Edenfield, 8 Vet. App. 
384; Grottveit, 5 Vet. App. at 93.  In the instant case, 
although the veteran reported injuring his back during 
service, service medical records show no complaints of or 
diagnosis of a lumbar spine disorder during service.  The 
first complaint of a lumbar spine disorder is in September 
1990, and an October CT scan revealed lumbar spondylosis with 
minimal spinal stenosis at L4-5 and L5-S1.  These findings 
are more than 20 years after the veteran's separation from 
service.  Moreover, there is no medical opinion of record 
indicating a nexus between the veteran's current lumbar spine 
disability and his active service.  In view of the absence of 
that fact, his allegation that there is some relationship to 
inservice injuries is unsupported.  We again accept that the 
veteran may have injured his lumbar spine during combat.  
38 U.S.C.A. § 1154.  However, the provisions of section 1154 
do not relax the burden of otherwise establishing a well-
grounded claim.  In this case, there remains an absence of 
competent evidence of a nexus between the claimed inservice 
injury and the remote post service diagnosis.   Therefore, 
the Board concludes that the veteran's claim for service 
connection for a lumbar spine disability is not well 
grounded.  Accordingly, the claim for service connection for 
a lumbar spine disability is denied.  38 U.S.C.A. § 5107 
(West 1991).

K.  Cervical spine disorder

Service medical records reveal no complaints, findings, or 
diagnoses of a cervical spine disorder.  At his January 1969 
separation examination, there were no complaints, findings, 
or diagnoses of a neck or cervical spine disorder and the 
evaluation of the neck and spine was normal.

Army Reserve examinations and reports of medical history from 
April 1974 to August 1990 contain no complaints, findings, or 
diagnoses of neck or cervical spine disorder.  

A June 1990 private medical record indicates that the veteran 
was seen complaining of pain in the neck with parathesias of 
the right upper extremity.  The veteran reported a 6-month 
history of cervical pain and disability with neuropathy to 
fingers.  A June 1990 X-ray of the cervical spine revealed 
minimal spurring involving C4 and C6 with no marked joint 
space narrowing.  Private medical records from July 1990 to 
April 1991 shows continued complaints of neck pain with 
radiation into the right arm.  An October 1990 MRI of the 
cervical spine revealed focal central herniated disc at C3-4, 
minimally bulging disc at C4-5 and C6-7, and a bony ridge at 
C5-6.  An April 1991 MRI of the cervical spine revealed 
central disc herniation at C5-6 and C3-4 with no cord 
compression, a bony ridge at C6-7, and sclerotic changes 
involving the adjacent end plates of C6-7.  The impressions 
include cervical spondylosis, suspect cervical disc disease, 
and herniated nucleus pulposes.  

In an October 1991 letter, the veteran's physician stated 
that he had treated the veteran for his neck problem and the 
veteran injured his neck again in June 1991 at work.  Private 
medical records from November 1992 to December 1993 contain a 
November 1992 medical notation that the veteran reported 
receiving an injury to his cervical spine on the job in 1986.  
A May 1993 MRI of the cervical spine revealed diffuse 
degenerative disease with hypertrophic spur formation, 
anterior osteophytes, and midline disc bulges at C3-4, C5-6, 
and C6-7.  A November 1993 MRI revealed a herniated disc at 
C6-7.

At an October 1996 VA examination, the veteran reported a 
history of neck pain for 8 to 9 years with no injury to the 
neck.  Degenerative arthritis of the cervical spine with 
cervical stenosis and limitation of motion and chronic neck 
pain were diagnosed.

At his January 2000 hearing, the veteran testified that his 
neck/cervical spine disorder was the result of a back injury 
during service in Vietnam.    

The Board had reviewed the probative evidence of record.  The 
veteran has claimed cervical spine disability as a result of 
combat duty.  The evidence reflects that the veteran served 
in combat and was awarded 2 Purple Hearts and the Silver 
Star.  Therefore, the potential applicability of 38 U.S.C.A. 
§ 1154 (West 1991), must be considered.  As set forth above, 
the veteran reported that he injured his back while serving 
as a combat medic and carrying a wounded soldier from the 
field.  The Board concedes that the veteran may have incurred 
an injury to his back in this manner.  However, although the 
veteran has claimed an inservice injury to his cervical 
spine, he has never submitted evidence of a nexus between the 
post-service diagnosis and an inservice injury.  Turpen, 10 
Vet. App. 536.

In the instant case, the veteran is considered competent to 
report that on which he has personal knowledge, that is, what 
comes to him through his senses.  Layno, 6 Vet. App. at 470.  
However, he cannot meet the burden imposed by section 5107(a) 
merely by presenting lay statements as to the existence of a 
disorder and a relationship between that disorder and service 
because there is no evidence that the veteran is competent to 
offer medical opinions.  Competent medical evidence is 
required.  Espiritu, 2 Vet. App. 492.  Lay assertions of 
medical etiology or diagnosis cannot constitute evidence to 
render a claim well grounded under section 5107(a); if no 
cognizable evidence is submitted to support the claim, the 
claim cannot be well grounded.  Tirpak, 2 Vet. App. at 611.

In the instant case, the veteran's service medical records 
show no findings or diagnoses of a cervical spine or neck 
disorder.  Private and VA medical records only support the 
current diagnoses of chronic neck pain, herniated discs, and 
degenerative changes of the cervical spine; they do not 
provide any competent medical evidence linking the veteran's 
cervical spine/neck disorder to active service.  The Board 
notes that the regulations state that service connection may 
be granted for arthritis if it is manifest to a compensable 
degree within 1 year of separation from service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  However, in this instance, 
degenerative joint disease of the cervical spine was not 
manifest within 1 year of separation from service. 
 
The Court has held that where the issue involves medical 
causation, competent medical evidence which indicates that 
the claim is plausible or possible
is required to set forth a well grounded claim.  Caluza, 7 
Vet. App. at 507; see also Robinette, 8 Vet. App. at 77; 
Edenfield, 8 Vet. App. 384; Grottveit, 5 Vet. App. at 93.  
Accordingly, the Board concludes that the veteran's claim for 
service connection for a cervical spine disorder, to include 
degenerative joint disease of the cervical spine is not well 
grounded and is denied.  38 U.S.C.A. § 5107 (West 1991).

L.  Doctrine of doubt

When addressing whether a claim is well grounded, after 
establishing the competency of the evidence, the veracity of 
the evidence is accepted.  The weighing and balancing of the 
evidence of record occurs at the merits stage.  Thus, the 
doctrine of doubt is not applicable where a claim is not well 
grounded as there is no evidence to weigh or balance.

M.  38 U.S.C.A. § 1154

There is no doubt that the veteran honorably served his 
nation and that he was in combat.  Therefore, the Board has 
considered the provisions of section 1154.  Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).  To the extent that the 
veteran alleged a connection to combat, the Board has 
accepted his statements.  However, in the vast majority of 
the issues, he has not alleged a combat incurrence or 
aggravation.  Rather, he seems to claim that may of his post 
service disorders were manifest after service, but that they 
are related to such service.  To that extent, the provisions 
of section 1154 do not lighten his burden.

N.  38 C.F.R. § 3.103

As noted in the hearing transcript, the Board Member 
suggested the presentation of additional evidence. In 
addition, He was willing to hold the file open so that the 
veteran could submit evidence that either existed or could be 
obtained.  This complies with any duty owed under 38 C.F.R. 
§ 3.103 (1999).



ORDER

Service connection for asthma is granted.  Service connection 
for allergic skin rash (claimed as skin disorder as a result 
of exposure to herbicides) is denied.  Service connection for 
a seizure disorder is denied.  Service connection for a 
prostate disorder is denied.  Service connection for a kidney 
disorder is denied.  Service connection for sore glands is 
denied.  Service connection for a uvuloplasty (claimed as a 
throat operation) is denied.  Service connection for obesity 
is denied.  Service connection for a stomach disorder is 
denied.  Service connection for a lumbar spine disorder is 
denied.  Service connection for a cervical spine disorder is 
denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

